Citation Nr: 0736507	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral ovarian dermoid cyst removal.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service connected asthma with bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to June 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied service connection for dermoid cyst 
removal and granted service connection for asthma with 
bronchitis and assigned a noncompensable rating, effective 
June 12, 2002.

During the course of the pending appeal, the RO increased the 
rating from a noncompensable rating to a 30 percent rating 
for asthma with bronchitis.  The Board finds that the issue 
of an increased rating remains on appeal.  A rating decision 
issued subsequent to a notice of disagreement expressing 
general disagreement with the evaluation assigned which 
grants less than the maximum available rating does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

The issue of entitlement to an initial disability rating in 
excess of 30 percent for asthma with bronchitis is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.

The veteran's representative has claimed service connection 
for ovarian cysts that were not surgically removed.  The 
veteran also filed a claim in December 2004 to reconsider her 
previously denied claims for depression and sleep apnea.  
Those claims are not on appeal and are referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  Ovarian dermoid cysts are a defect of developmental 
origin, and are not a disease or injury for which 
compensation benefits can be paid. 

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's residuals 
of bilateral ovarian dermoid cyst removal had its onset in 
service or preexisted service and was permanently worsened 
therein.  


CONCLUSION OF LAW

Service connection for residuals of bilateral ovarian dermoid 
cyst removal is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and a 
rating decision in May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  As the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for residuals of dermoid cyst 
removal, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a statement of the case issued in May 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran seeks entitlement to residuals of post service 
ovarian dermoid cyst removal.  She claims that because of the 
size of the cysts which were removed after separation from 
service that they had to be present in service.  She further 
claims that the scar as a residual from the surgery is 
painful. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service or in the presumption period 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
competent evidence relates the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's residuals of post service 
bilateral ovarian dermoid cyst removal to service. 

Service medical records are negative for complaints, 
findings, or diagnosis of dermoid cysts of the ovaries.  The 
veteran sought treatment on multiple occasions for vaginal 
infections, complaints of menstrual cramping, and 
contraceptive methods.  However, the service medical records 
do not show findings or a diagnosis of dermoid cysts of the 
ovaries.  Thus, dermoid cysts of the ovaries are not shown in 
service.

Although the condition occurred within one year of the 
veteran's separation from service, entitlement to service 
connection on a presumptive basis is not warranted.  Ovarian 
dermoid cysts are not included in the list of diseases shown 
in 38 C.F.R. § 3.309(a) for which service connection may be 
granted on a presumptive basis.  

Although the veteran contends that her Pap smear at the 
expiration of term of service examination was abnormal, the 
service medical records show that in February 2002 the slide 
was rejected as it did not match the requisition.  However, a 
March 2002 slide was accepted and was negative for 
intraepithelial lesion or malignancy.  

Private medical evidence shows that in June 2003 the veteran 
underwent ovarian cystectomies for a diagnosis of pelvic 
masses, bilateral dermoid cysts.  This medical evidence does 
not, however, provide a link between the bilateral ovarian 
dermoid cysts and the veteran's service.

A private medical statement dated in April 2004 indicates 
that the veteran was diagnosed with bilateral dermoids in 
March 2003.  The largest was 8-10 centimeters.  It was the 
physician's opinion that these had to be present for several 
years in order to enlarge to that size.

At a March 2005 VA gynecological examination, the examiner 
diagnosed was postoperative bilateral dermoid ovarian cysts.  
The diagnosis was confirmed by a June 2003 private medical 
pathology report.  The examiner noted that the bilateral 
ovarian dermoid cysts were present in the veteran at birth 
and did not first occur while in the service.  He found no 
evidence of treatment for ovarian cysts in any of the service 
medical records reviewed.  He noted that he had reviewed 
service medical records, post service medical records, 
contentions of the veteran and her representative and the 
June 2000 pathology report. 

The examiner based his conclusions on the pathology report 
which stated the diagnosis as bilateral benign ovarian 
dermoid cysts.  He stated that dermoid cysts of the ovary 
always occur in fetal development and enlarge slowly over 
time.  He concluded that the veteran had dermoid cysts all of 
her life which is why the civilian surgeon stated that the 
cysts had to be present for several years in order to enlarge 
to the size at the time of surgical removal.  The examiner 
concluded that the dermoid cysts of the ovaries were caused 
when skin and skin structures became trapped during fetal 
development in the veteran.  

The veteran underwent surgical removal of ovarian dermoid 
cysts, a defect of developmental origin, which are not a 
disease or injury within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§ 3.303(c). The veteran's service medical records do not 
affirmatively establish that her claimed residuals of 
bilateral ovarian dermoid cysts had onset during military 
service.  Moreover, the medical opinion shows that this type 
of cyst occurs during fetal development and was not subject 
to any treatment while the veteran was on active duty.  The 
examiner reviewed service medical records, private medical 
records, the veteran's and her representative's statements 
and conducted a thorough examination of the veteran.  It 
appears that the VA examiner's opinion was based upon review 
of the claims file and the application of sound medical 
judgment.  Thus, the examiner's opinion is of high probative 
value.  There is no competent medical evidence expressing a 
different opinion.  

The Board has carefully considered the veteran's statements.  
The Board finds that the veteran is a layperson who is not 
qualified to opine on the etiology of a medical disorder.  
She is competent, as a lay person, to report that as to which 
she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  She is not competent to offer a medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that she has specialized medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The statements of the veteran are not 
competent medical evidence as to a nexus between the 
veteran's residuals of ovarian dermoid cyst removal and her 
service or as to the etiology of her dermoid cysts of the 
ovaries.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of ovarian dermoid cyst removal.  Although ovarian 
dermoid cysts were diagnosed and surgically removed, there is 
no probative, competent medical evidence of record linking 
the disability to service, to any event in service, or to a 
service-connected disability.  Therefore, the Board finds hat 
the preponderance of the evidence is against the claim, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of bilateral 
ovarian dermoid cyst removal is denied.


REMAND

After the initial assignment of a noncompensable rating, the 
veteran filed a notice of disagreement with that rating.  The 
veteran's representative stated that she was required to use 
medication daily to help control her symptoms and had been 
provided an inhaler.  The representative contended that the 
noncompensable evaluation was inadequate as "daily use of an 
inhaler for VA purposes entitles the veteran to a minimum 30 
percent evaluation for asthma."  It was also stated that use 
of intermittent inhalers was indicative of at least a 10 
percent rating.  

The veteran was subsequently granted a 30 percent rating for 
asthma with bronchitis.  However, the Board finds that the 
veteran had not limited her request to a 30 percent rating by 
stating that she was entitled to a minimum 30 percent rating.  
That grant of a 30 percent rating does not represent a total 
grant of benefits sought on appeal.  Therefore the claim for 
increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).

The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  When a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue 
of entitlement to an initial disability 
rating in excess of 30 percent for asthma 
with bronchitis and inform the appellant 
of her appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


